DETAILED ACTION

1.	Claims 1-20 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
3.	Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. 
Applicant argues that the processing device of the neural network recited in claim 1 leads to an improvement in neural network processing of images and moving-image data and no directed to an abstract idea, but recites significantly more such that claims 1 and 11 are eligible. Examiner respectfully disagrees. The amended preamble merely recites “a processing device of a neural network provided in a computer system that comprises a processor and a memory, the neural network being executed by the processor using data stored in the memory.” If the intent is to apply the judicial exception into a practical application such as an improvement to the computer technology, the claim body needs to recite additional limitations of how the computer is 

Accordingly, these current additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 



Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

5.	Claim 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper 

11. A data processing method of a processing device of a neural network provided in a computer system that comprises a processor and a memory, the neural network being executed by the processor using data stored in the memory, the data processing method comprising:
	Executing, by the processing device, first processing using a first matrix indicated as an equation (Q1) to first data of a size of 5x5 extracted from input data to generate second data;
B^T =  0 1 0 0 0
          1 0 1 0 0
          1 0 -1 0 0   … (Q1)
         1 0 0 0 -1
         0 0 0 1 0
Executing, by the processing device, second processing using a second matrix indicated as an equation (Q2) to third data of a size 3x3 to generate fourth data;
G =      0 1 0
           ½ 0 ½ 
           ½ 0 -½… (Q2)
	  0 0 1
	  0 1 0
Executing, by the processing device, a product-sum operation on the second data and the fourth data; and 
Executing, by the processing device, third processing using a third matrix on a result of the product-sum operation on the second data the fourth data to obtain a first value corresponding to a result of a product-sum operation on the first data and the third data.

6.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitations of “a processing device of a neural network provided in a computer system that comprises a processor and a memory, the neural network being executed by the processor using data stored in the memory “and “by a processor” are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using generic computer components. The preamble was merely amended to add the language of a processing device in a neural network provided in a computer system having a processor and a memory. If the intent is to apply the judicial exception into a practical application such as an improvement to the computer technology, the claim body needs to recite additional limitations of how the computer is improved/limitations causing the computing improvement/advantage etc.

Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, there are no additional limitations included that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

7.	Claims 1 rejected for similar reasons as presented above with reference to claim 11. Further claim 1 additionally recites first, second, third, and fourth “circuits.” Similarly as claim 11 the circuits are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than to apply the exception using generic computer components. There are no detailed limitations to the function or structure of the circuits, how they are arranged, etc, they're simply a tool on which the method is generally applied.
 	Therefore, the claim is directed to the same abstract idea without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.


	

Allowable Subject Matter
9.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182